The defendant pleads in abatement because, when this action was brought there was and now is pending in the Court of Common Pleas for Hartford County another action pending between the same parties and for the same cause of action. Such is the fact. But, in the action pending in that Court the defendant in this action is plaintiff in that; and the plaintiff in this action is defendant in that. These actions were brought to recover damages arising from the same accident — they therefore involve the same set of circumstances.
This plaintiff has the same right to bring its action and to bring it to this tribunal in this jurisdiction as the defendant had to bring his action before another tribunal in another jurisdiction, and the defendant cannot, by plea in abatement, foreclose the plaintiff from such right. Trial of one cause will undoubtedly terminate the other, since upon trial of the case first tried, a cross-complaint may be filed. In any event, whether or not a cross-complaint is filed, a trial resulting in a judgment would seem to be res adjudicata of the case remaining to be tried.
   The plea in abatement is overruled.